DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 7, 9 and 11-14 are allowed.
The invention is directed to a user terminal and a radio communication method in next-generation mobile communication systems, wherein the UL data channel is transmitted in a second transmission time interval, which is comprised of a smaller number of symbols than a first TTI, the control section maps the demodulation reference signal to a symbol that is selected based on the arrangement pattern of the second TTI. Each of the independent claims 7 and 12-14 contains the following underlined features that, when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obvious at the time when instant invention was made.
Regarding claim 7, A terminal comprising: a receiver that receives information related to a configuration of a downlink transmission time interval pattern forming a subframe with a plurality of transmission time intervals, the transmission time interval being shorter than 1 ms; and a processor that uses the information related to the configuration of the downlink transmission time interval pattern as a basis to control configuration in which an uplink transmission time interval pattern is the same as or different from the downlink transmission time interval pattern, wherein each of the uplink the uplink transmission time interval pattern is different from the downlink transmission time interval pattern when the 2-symbol transmission time interval is at the start of the subframe in the downlink transmission time interval pattern, and wherein, when the 2-symbol transmission time interval is at the start of the subframe in the downlink transmission time interval pattern, the adjacent transmission time interval is the 3-symbol transmission time interval.
	Regarding claim 12, A radio communication method for a terminal, comprising: receiving information related to a configuration of a downlink transmission time interval pattern forming a subframe with a plurality of transmission time intervals, the transmission time interval being shorter than 1 ms; and using the information related to the configuration of the downlink transmission time interval pattern as a basis to control configuration in which an uplink transmission time interval pattern is the same as or different from the downlink transmission time interval pattern, wherein each of the uplink transmission time interval pattern and the downlink transmission time interval pattern includes a 3-symbol transmission time interval and a 2-symbol transmission time interval, wherein the uplink transmission time interval pattern is the same as the downlink transmission time interval pattern when the 3-symbol transmission time interval is at a start of the subframe in the downlink transmission time interval pattern, the uplink transmission time interval pattern is different from the downlink transmission time interval pattern when the 2-symbol transmission time interval is at the start of the subframe in the downlink transmission time interval pattern, and wherein, when the 2-symbol transmission time interval is at the start of the subframe in the downlink transmission time interval pattern, the adjacent transmission time interval is the 3-symbol transmission time interval.
Regarding claim 13, A base station comprising: a transmitter that transmits, to a terminal, information related to a configuration of a downlink transmission time interval pattern forming a subframe with a plurality of transmission time intervals, the transmission time interval being shorter than 1 ms, and transmits a signal in accordance with the downlink transmission time interval pattern; and a receiver that receives a signal from the terminal in accordance with an uplink transmission time interval pattern, wherein at the terminal, the information related to the configuration of the downlink transmission time interval pattern is used as a basis to configure an uplink transmission time interval pattern to be the same as, or different from, the downlink transmission time interval pattern, wherein each of the uplink transmission time interval pattern and the downlink transmission time interval pattern includes a 3-symbol transmission time interval and a 2-symbol transmission time interval, wherein the uplink transmission time interval pattern is the same as the downlink transmission time interval pattern when the 3-symbol transmission time interval is at a start of the subframe in the downlink transmission time interval pattern, wherein the uplink transmission time interval pattern is different from the downlink transmission time interval pattern when the 2-symbol transmission time interval is at the start of the subframe in the downlink transmission time interval pattern, and wherein, when the 2-symbol transmission time interval is at the start of the subframe in the downlink transmission time interval pattern, the adjacent transmission time interval is the 3-symbol transmission time interval.
Regarding claim 14, A system comprising a terminal and a base station, wherein: the terminal comprises: a receiver that receives information related to a configuration of a downlink transmission time interval pattern forming a subframe with a plurality of transmission time intervals, the transmission time interval being shorter than 1 ms; and 39612124Application No. 16/322,581Docket No.: 17786-637001 a processor that uses the information related to the configuration of the downlink transmission time interval pattern as a basis to control configuration in which an uplink transmission time interval pattern is the same as or different from the downlink transmission time interval pattern, and the base station comprises: a transmitter that transmits, to the terminal, information related to the configuration of the downlink transmission time interval pattern, wherein each of the uplink transmission time interval pattern and the downlink transmission time interval pattern includes a 3-symbol transmission time interval and a 2-symbol transmission time interval, wherein the uplink transmission time interval pattern is the same as the downlink transmission time interval pattern when the 3-symbol transmission time interval is at a start of the subframe in the downlink transmission time interval pattern, wherein the uplink transmission time interval pattern is different from the downlink transmission time interval pattern when the 2-symbol transmission time interval is at the start of the subframe in the downlink transmission time interval pattern, and wherein. when the 2-symbol transmission time interval is at the start of the subframe in the downlink transmission time interval pattern, the adjacent transmission time interval is a 3-symbol transmission time interval.

	The closet prior art Horiuchi et al. (US 2020/0275465 A1) discloses a method that includes transmitting a downlink signal using a first short transmission time 
interval (sTTI) and used for downlink, and receiving an uplink signal using a second sTTI and used for uplink, and the uplink signal is received in the second sTTI positioned after a predetermined interval from a transmission timing of the downlink signal.
Claims 9 and 11 are allowed since they depend on claim 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        12/28/2021
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473